DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/25/2021, 10/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings were received on 12/29/2018.  These drawings are considered by examiner.


Terminal Disclaimer
5.	Examiner suggests the Assignee must submit the Terminal Disclaimer accordingly, in order to process of the application promptly.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 18-19, 31-32 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, and 15 of Patent No. 10,172,070.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application was filed on 12/29/2018 is non-statutory and is broader than the ones in the patent and encompasses a similar invention as recited in the patent claims, i.e., a method for restricting an interactive service of a controllable mobile device, comprising the steps of: 
10,172,070 (See In re Goodman).
It is important to note that claimed features recited in claims 1, and 15 of U.S. Patent No. 10,172,070 are more specific than claimed features recited in claims 18-19, 31-32 of the Instant Application.  Hence, the scope of claims of present application is now broader than U.S. Patent No 10,172,070.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Dependent claims 19-24, 32-37 depend either directly or indirectly upon independent claims 1, and 15 of patent applications 10,172,070 is also rejected at least for the same reasons discussed above.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 18-24, 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2010/0204877), hereinafter “Schwartz”, in view of Catten et al (US 7,876,205), hereinafter “Catten“.
Regarding claim 18, Schwartz teaches a method for restricting an interactive service of a controllable mobile device, comprising: 
(a) receiving a wireless location estimate of a controllable mobile device that has been registered and associated with a vehicle (pars [0035] [0079] teach the vehicle associated with the portable device that has been registered, and always associate an operational state of the vehicle with the portable device carried by the user); 
(b) receiving a wireless location estimate of the vehicle (pars [0032] [0047] [0050] teach receiving the wireless signal based on determining the operational state of a vehicle, and notifying to be informed if the teenager driving the car is texting); 
(c) receiving one or more characteristics of the vehicle indicative of an operational state of the vehicle (pars [0014] [0032] teach to detect the operation of an 
each of the receiving (a), (b), and (c) is dependent an operational state of the vehicle that is moving (pars [0032-0035] [0045-0047] [0052], and [0079] teach the operational state of the vehicle that is moving) or about to move; 
determining the controllable mobile device is in the vehicle during an operational state of the vehicle that is moving (pars [0014] [0032] teach to detect the operation of an electric vehicle by using sensors like accelerometer and using pattern recognition to recognize the different states, and perform an action is based on determining the operation state of a vehicle surrounding the portable device) or about to move; and 
Schwartz does not explicitly teach restricting an interactive service provided by the controllable mobile device.
Catten, in the same field of endeavor, teaches restricting an interactive service provided by the controllable mobile device (col. 7, lines 4-57 teach a cellular telephone service provider restricts the use of cellular telephone while the user is operating a vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Schwartz to Catten, in order to provide of controlling the functionality of mobile electronic devices are restricted for preventing the cause of traffic accidents (as suggested by Catten in col. 1, lines 12-25).

 claim 19, the combination of Schwartz and Catten teach the method of claim 18, Schwartz further teaches comprising unrestricting the interactive service provided by the controllable mobile device that has been restricted when it is determined the operational state of the vehicle is not in operation (pars [0033] [0038] [0043] teach there are data receiving units which do receive such data generated from a central place but they do not generate operation indicators. The data receiving device may or may not be part of the portable device).  

Regarding claim 20, the combination of Schwartz and Catten teach the method of claim 18, Schwartz further teaches comprising overriding the restricted interactive service provided by the controllable mobile device (par [0035] teaches always associate an operational state of the vehicle with the portable device carried by the user. Example of states when the user and portable device are in a vehicle include `engine is on` state, `engine is off` state, the vehicle is moving state, and vehicle is stationary state, etc. If the user is not inside any vehicle then we call the state of the associated vehicle as a stationary state even though at this moment the user is not inside a vehicle. We could have called this as a `no car` state or empty state, which reads on overriding the restricted interactive service).

Regarding claim 21, the combination of Schwartz and Catten teach the method of claim 20, Schwartz further teaches wherein the overriding step comprises initiating the override on the controllable mobile device (par [0035] teaches the operational states of the vehicle with the portable device.  Example of states when the user and portable 

Regarding claim 22, the combination of Schwartz and Catten teach the method of claim 18, Schwartz further teaches comprising reporting on the use of the controllable mobile device (pars [0035] [0050] teach the operational states of the vehicle with the portable device, and many different actions can be performed by the device including notifying third parties. For example, a truck driver, making a call on a cellphone while speeding, may trigger a notice to the central truck operations center. Another example, is for a parent to be informed if the teenager driving the car is texting, further the actions to perform and can also define the state to be detected).  

Regarding claim 23, the combination of Schwartz and Catten teach the method of claim 21, Schwartz further teaches comprising generating an alert message indicative of use of the overriding step on the controllable mobile device (par [0080] teaches the user can be alert via a notice sent to the device).

Regarding claim 24, the combination of Schwartz and Catten teach the method of claim 18, Schwartz further teaches wherein the wireless location estimate of the controllable mobile device is determined by a global positioning system (GPS) system (pars [0008-0009] teach a global positioning system (GPS) system).

claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 18. 

Regarding claim 32, the combination of Schwartz and Catten teach the method of claim 31, Schwartz further teaches wherein the wireless location estimate and the second wireless location estimate is determined by one of a network centric wireless location and a controllable mobile device centric wireless location (pars [0013] [0018] teach the of use a GPS or other location measurement system to measure the location of the stopped car vehicle).    

Regarding claim 33, the combination of Schwartz and Catten teach the method of claim 31, Schwartz further teaches wherein the wireless location estimate of the controllable mobile device is determined by one of a network centric wireless location and a controllable mobile device centric wireless location (pars [0013] [0018] teach the of use a GPS or other location measurement system to measure the location of the stopped car vehicle, and relative to usage of location services such as GPS).  

Regarding claim 34, the combination of Schwartz and Catten teach the method of claim 31, Schwartz does not clearly teach wherein the wireless location estimate of the controllable mobile device is determined by triangulation and calculation of multiple cell tower signals received from the controllable mobile device.
However, Catten in the same field of endeavor teaches wherein the wireless location estimate of the controllable mobile device is determined by triangulation and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Schwartz to Catten, in order to provide of controlling the functionality of mobile electronic devices are restricted for preventing the cause of traffic accidents (as suggested by Catten in col. 1, lines 12-25).

Regarding claim 35, the combination of Brow and Catten teach the method of claim 31, Schwartz further teaches comprising overriding the restricted interactive service of the controllable mobile device (pars [0009] [0018] [0050] teach blocking texting on cell phones while the user is moving in a car, and also texting can be disabled when the vehicle is detected to be in a moving state).

Regarding claim 36, the combination of Brow and Catten teach the method of claim 31, Schwartz further teaches comprising reporting on a use of the controllable mobile device (pars [0050-0052] teach the different actions can be performed by the device including notifying third parties based on the operational state of the vehicle).

 claim 37, the combination of Brow and Catten teach the method of claim 31, Schwartz further teaches comprising unrestricting the interactive service provided by the controllable mobile device that has been restricted when it is determined the operational state of the vehicle is not in operation (pars [0033] [0038] [0043] teach there are data receiving units which do receive such data generated from a central place but they do not generate operation indicators. The data receiving device may or may not be part of the portable device).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MICHAEL T VU/
Primary Examiner, Art Unit 2641